Case: 15-30028      Document: 00513356491         Page: 1    Date Filed: 01/26/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                    No. 15-30028                                    FILED
                                  Summary Calendar                            January 26, 2016
                                                                               Lyle W. Cayce
                                                                                    Clerk
CHERYL PRICE,

                                                 Plaintiff-Appellant

v.

EDWIN M. SHORTY, JR., individually; ROBERT MCCLENDON, officially;
OFFICE OF RISK MANAGEMENT, officially; LOUISIANA EMPLOYMENT
DISCIPLINARY COUNCIL; EDWIN M. SHORTY, JR. & ASSOCIATES,
A.P.L.C.,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:14-CV-1832


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Cheryl Price, proceeding pro se and in forma pauperis, filed a complaint
against Edwin Shorty, Jr. individually; Edwin M. Shorty, Jr. & Associates,
APLC; the Louisiana Office of Risk Management in its official capacity; the
Louisiana Attorney Disciplinary Board (Board) in its official capacity; and
Robert McClendon in his official capacity as a state investigator for the Board,

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30028     Document: 00513356491      Page: 2    Date Filed: 01/26/2016


                                  No. 15-30028

alleging violations of due process as well as claims under 42 U.S.C. §§ 1983
and1985 and Louisiana state law. The district court granted the defendants’
motions to dismiss for failure to state a claim upon which relief could be
granted. Price now appeals, arguing that the district court’s dismissal order
violated her right to a jury trial under the Seventh Amendment and that the
district court had jurisdiction to hear the case under Article III of the
Constitution. Our review is de novo. In re Katrina Canal Breaches Litig., 495
F.3d 191, 205 (5th Cir. 2007).
      Price’s first argument is meritless, because “[d]ismissal of [a] claim[]
pursuant to a valid 12(b)(6) motion does not violate [a party’s] right to a jury
trial under the Seventh Amendment.” Haase v. Countrywide Home Loans,
Inc., 748 F.3d 624, 631 n.5 (5th Cir. 2014). As to Price’s second argument, the
Eleventh Amendment “codified the sovereign immunity of the several states
. . . [and f]ederal courts are without jurisdiction over suits against a state, a
state agency, or a state official in his official capacity unless that state has
waived its sovereign immunity or Congress has clearly abrogated it.” Moore v.
La. Bd. of Elementary & Secondary Educ., 743 F.3d 959, 963 (5th Cir. 2014).
Louisiana has not waived its sovereign immunity, see LA. REV. STAT. ANN.
13:5106(A), and neither § 1983 nor § 1985 abrogates state sovereign immunity,
see Quern v. Jordan, 440 U.S. 332, 340 (1979); Early v. S. Univ. & Agric.
& Mech. College Bd. of Supervisors, 252 F. App’x 698, 700 (5th Cir. 2007).
      Finally, as Price does not address the district court’s reasons for
dismissing her claims against Shorty and his law firm, she has waived her
claims against these defendants by failing to preserve them adequately. See
Mapes v. Bishop, 541 F.3d 582, 584 (5th Cir. 2008); see also Morin v. Moore,
309 F.3d 316, 328 (5th Cir. 2002) (issues raised for the first time in a reply brief
are considered waived).
      AFFIRMED.

                                         2